DETAILED ACTION
This action is responsive to the communications filed on 11/12/2020.
Currently, claims 1-24 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 10-17, 19-20, and 22-24 are concurrently rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (US 2019/0007117: hereinafter “Kim”).

With regards to claims 1 and 13, Liu teaches a base station (and a method of operating a/the base station) in a wireless communication system (figs. 12-14: the base station, eNB, and/or TRP is/are mapped to the claimed “base station” (hereinafter “BS”).  The wireless bi-directional communication system between the user equipment (UE) and BS.  Note that the UE of Kim is mapped to the later claimed “terminal”.  Additionally the method steps are implemented as functions by the cited hardware of Kim), the base station (and method) comprising: 
	a transceiver (figs. 12-14: note that the least the transmitter 110 and receiver 120 within ‘Base Station’ of Kim (figure 14) is mapped to the claimed transceiver.  Additionally, the phrase ‘transceiver unit’ and its acronym ‘TXRU’ are stated throughout the Kim reference as applicable to both the UE and BS of Kim)); and 
	a controller (figs. 12-14: at least processor 140 within the BS of Kim (figure 14) meets this limitation) configured to (addressed below): 
		transmit channel feedback configuration information to a terminal (figs. 12-14: note that various sections of Kim currently meet this instant limitation.  For example, see [0110-0116] which addressed downlink transmission of CSI-RSs which the UE uses to measure various Channel Station Information (CSI) with various example listed.  The CSIs are reported/transmitted from the UE to the BS for further processing.  Additionally, the Examiner notes that [0116] states that “the base station may set a plurality of CSI processes for the UE and receive a report of the CSI for each process from the UE”, which is mapped to the instant limitation.  Furthermore, many other examples/sections of Kim, see paragraphs [0150-0214], also concurrently meet the instant limitations (some examples use CSI-RSs; and others use downlink beam-level RSs with beam RSRP measurements and uplink reports by the UE), which are controlled and indicated/conveyed by the BS to the UE (e.g. see [0202] [Wingdings font/0xE0] via RRC signaling or DCI or pre-agreement).  The specific embodiment(s) will be addressed as the claims become narrower),
		25receive channel feedback information from the terminal (figs. 12-14: previously addressed, see the various reports by the UE to BS with regards to CSI or , and 
		perform control to transmit and receive data, based on the channel feedback information (figs. 12-14: the future TX/RX beams of the BS as well as the future Rx/TX beams of the UE are directly (or indirectly) based on the previously addressed ‘channel feedback information’, e.g. see [0153-0156]),
	wherein the channel feedback information includes information indicating a state of an antenna panel of the terminal (figs. 12-14: [0100], [0176], and [0200] address that the BS as well as UE each include at least one antenna panel, e.g. [0176] [Wingdings font/0xE0] “the UE may receive PDCCH signals in different beam directions for the respective antenna panels”.  Furthermore, note that the various types of ‘channel feedback information’ ( previously addressed) each ‘indicate a state of an antenna panel of the UE’ (e.g. beam RSRPs and strong/weak beam direction(s) [0153-0156] and/or CSI, Rank Indicator (RI), CQI, PMI, SINR, interference (see [0110-0116])).

With regards to claims 2 and 14, Liu teaches the limitations of claims 1 and 13.
	Liu further teaches wherein the information indicating the state of 5the antenna panel of the terminal indicates (previously addressed or readily apparent) at least one piece of information (note only one of the following list is required due to the italicized limitation) indicating a number of available antenna panels (NOT GIVEN PATENTABLE WEIGHT), information indicating whether or not the terminal is folded (NOT GIVEN PATENTABLE WEIGHT), and information indicating a rank mode of the terminal (figs. 12-14: at least the previously addressed Rank Indicator (RI) of the CSI meets the instant limitation).

With regards to claims 3 and 15, Liu teaches the limitations of claims 1 and 13.
	Liu further teaches wherein the controller (previously addressed) is further configured to 10perform control to identify at least one of a number of ranks (figs. 12-14: see [0110-0116], specifically the Rank Indicator (RI) of the CSI/feedback is addressed by [0113] [Wingdings font/0xE0] “RI denotes rank information about the corresponding channel, which means the number of streams that the UE receives through the same time-frequency resource”) or a number of beams for use in transmission and reception of data (NOT GIVEN PATENTABLE WEIGHT due to the ‘OR statement’), based on the information indicating the state of the antenna panel of the terminal (previously addressed or readily apparent).

With regards to claims 4 and 16, Liu teaches the limitations of claims 1 and 13.
	Liu further teaches wherein the controller (previously addressed) is further configured to: 
	15perform control to transmit and receive a plurality of signals related to different directions (see figures 12-14: where figures 12 as well as figure 13 uses two different beams with different directions to transmit and receive a plurality of signals (on respective beams) in different directions [0200-0210]), wherein the channel feedback information (previously addressed) further includes information indicating at least one of the plurality of signals and a reference signal received power (RSRP) or a channel quality indicator (CQI) related to the at least one signal (note that both alternatives are disclosed with respect to the previously addressed CSI feedback (which includes CQI as previously addressed) as well as RSRP for each beam-level RS direction (previously addressed); where some embodiments perform CSI feedback (based on measured RS-CSIs) and RSRP beam feedback (based on measured beam-level RSs); see [0153-0164]), and 
	perform control to identify a channel state, based on the received signal and the 20RSRP or the CQI (figs. 12-14: the ‘identified channel state’ is mapped to at least one the time-frequency resource (e.g. subframe) and/or Tx/Rx beam pairs selected based on the received feedback at the BS from the UE.  The remaining limitations were previously addressed or are readily apparent), and 
	wherein transmission and reception of data are performed based on the channel state (previously addressed or readily apparent).

With regards to claims 5 and 17, Liu teaches the limitations of claims 4 and 16.
	Liu further teaches wherein the plurality of signals include channel state information reference signals (CSI-RSs) (previously addressed), and 25wherein the information indicating at least one signal is information indicating one of one or more CSI-RS resources or one or more CSI-RS antenna ports (e.g. see [0107] and [0111] and [0162]; which address mapping relationship between CSI-RSs and antenna ports (between the UE and BS).  As well as mapping relationship between CSI-RS and Tx/Rx beams (between the UE and BS); there being a plurality of possible CSI-RS configurations).

With regards to claims 7 and 19, Liu teaches a terminal (and a method of operating a/the terminal) in a wireless communication system (figs. 12-14: the base station, eNB, and/or TRP is/are mapped to the claimed “base station” (hereinafter “BS”).  The wireless bi-directional communication system between the user equipment (UE) and BS.  Note that the UE of Kim is mapped to the later claimed “terminal”.  Additionally the method steps are implemented as functions by the cited hardware of Kim), the terminal (and the method) comprising: 
	a transceiver (figs. 12-14: note that the least the transmitter 10 and receiver 20 within User equipment of Kim (figure 14) is mapped to the claimed transceiver.  Additionally, the phrase ‘transceiver unit’ and its acronym ‘TXRU’ are stated throughout the Kim reference as applicable to both the UE and BS of Kim)); and 
	a controller (figs. 12-14: at least processor 40 within the UE of Kim (figure 14) meets this limitation) connected to the transceiver (see at least figure 14, processor 40 and the TXRU 10+20 are connected) and configured to (addressed below): 
		receive channel feedback configuration information from a base 10station (figs. 12-14: note that various sections of Kim currently meet this instant limitation.  For example, see [0110-0116] which addressed downlink transmission of CSI-RSs which the UE uses to measure various Channel Station Information (CSI) with various examples listed.  The CSIs are reported/transmitted from the UE to the BS for further processing.  Additionally, the Examiner notes that [0116] states that “the base station may set a plurality of CSI processes for the UE and receive a report of the CSI for each process from the UE”, which is mapped to the instant limitation.  Furthermore, many other , 
		produce channel feedback information (figs. 12-14: the UE measures the CSI-RSs to generate various CSIs and/or measures beam-level RS to generate RSRPs based on the ‘channel feedback configuration information’ addressed supra.  Note that the CSIs and/or RSRPs are feedback information that are sent from the UE to the BS), based on the channel feedback configuration information (previously addressed), and 
		perform control to transmit the channel feedback information to the base station (figs. 12-14: the future TX/RX beams of the BS as well as the future Rx/TX beams of the UE are directly (or indirectly) based on the previously addressed ‘channel feedback information’, e.g. see [0153-0156].  Note that the CSIs and/or RSRPs are channel feedback information that are sent from the UE to the BS), 
	15wherein the channel feedback information includes information indicating a state of an antenna panel of the terminal (figs. 12-14: [0100], [0176], and [0200] address that the BS as well as UE each include at least one antenna panel, e.g. [0176] [Wingdings font/0xE0] “the UE may receive PDCCH signals in different beam directions for the respective antenna panels”.  Furthermore, note that the various types of ‘channel feedback information’ (previously addressed) each ‘indicate a state of an antenna panel of the UE’ (e.g. beam and/or CSI, Rank Indicator (RI), CQI, PMI, SINR, interference (see [0110-0116])).

With regards to claims 8 and 20, Liu teaches the limitations of claims 7 and 19.
	Liu further teaches wherein the information indicating the state of 5the antenna panel of the terminal indicates (previously addressed or readily apparent) at least one piece of information (note only one of the following list is required due to the italicized limitation) indicating a number of available antenna panels (NOT GIVEN PATENTABLE WEIGHT), information indicating whether or not the terminal is folded (NOT GIVEN PATENTABLE WEIGHT), and information indicating a rank mode of the terminal (figs. 12-14: at least the previously addressed Rank Indicator (RI) of the CSI meets the instant limitation).

With regards to claims 10 and 22, Liu teaches the limitations of claims 7 and 19.
	Liu further teaches wherein the information indicating the state of the antenna panel of the terminal (previously addressed) is related to at least one of at least one of a number of ranks (figs. 12-14: see [0110-0116], specifically the Rank Indicator (RI) of the CSI/feedback is addressed by [0113] [Wingdings font/0xE0] “RI denotes rank information about the corresponding channel, which means the number of streams that the UE receives through the same time-frequency resource”) or a number of beams for use in transmission and reception of data (NOT GIVEN PATENTABLE WEIGHT due to the ‘OR statement’).


	Liu further teaches wherein the controller (previously addressed) is further configured to: 
	15perform control to receive a plurality of signals related to different directions (see figures 12-14: where figures 12 as well as figure 13 uses two different beams with different directions to transmit and receive a plurality of signals (on respective beams) in different directions [0200-0210]) and produce information indicating at least one of the plurality of signals and a reference signal received power (RSRP) or a channel quality indicator (CQI) related to the at least one signal (note that both alternatives are disclosed with respect to the previously addressed CSI feedback (which includes CQI as previously addressed) as well as RSRP for each beam-level RS direction (previously addressed); where some embodiments perform CSI feedback (based on measured RS-CSIs) and RSRP beam feedback (based on measured beam-level RSs); see [0153-0164]), and 
	wherein the channel feedback information further includes the information 10indicating at least one of the plurality of signals and the RSRP or the CQI, which is related to the at least one signal (note that both alternatives are disclosed with respect to the previously addressed CSI feedback (which includes CQI as previously addressed) as well as RSRP for each beam-level RS direction (previously addressed); where some embodiments perform CSI feedback (based on measured RS-CSIs) and RSRP beam feedback (based on measured beam-level RSs); see [0153-0164].
	figs. 12-14: the ‘identified channel state’ is mapped to at least one the time-frequency resource (e.g. subframe) and/or Tx/Rx beam pairs selected based on the .

With regards to claims 12 and 24, Liu teaches the limitations of claims 11 and 23.
	Liu further teaches wherein the plurality of signals include channel state information reference signals (CSI-RSs) (previously addressed), and 25wherein the information indicating at least one signal is information indicating one of one or more CSI-RS resources or one or more CSI-RS antenna ports (e.g. see [0107] and [0111] and [0162]; which address mapping relationship between CSI-RSs and antenna ports (between the UE and BS).  As well as mapping relationship between CSI-RS and Tx/Rx beams (between the UE and BS); there being a plurality of possible CSI-RS configurations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/007117: hereinafter “Kim”) as applied to claims 1 and 13 above, further in view of Majmundar et al. (US 2019/0104507: hereinafter “Majmundar”).


	Liu further teaches wherein the controller (previously addressed) is further configured to perform control to receive a signal in a specific direction for a predetermined time (figs. 12-14: see [0018+0107] and [0111-0116] which address #1) CSI-RSs individually correspond transmitted downlink beams received by the UE, #2) each of the downlink transmitted beam corresponding to a on different particular/specific direction, and #3) the CSI measurements corresponding to particular time-frequency resources ([0113]) and the CSI measurements by the UE include generating Signal to Interference and Noise Ratio (SINR) for particular channel/beam (known as a CQI) [0115+0114]) and generate a noise measured in the specific direction (figs. 12-14: see [0018+0107] and [0111-0116] which address #1) CSI-RSs individually correspond transmitted downlink beams received by the UE, #2) each of the downlink transmitted beam corresponding to a on different particular/specific direction, and #3) the CSI measurements corresponding to particular time-frequency resources ([0113]) and the CSI measurements by the UE include generating Signal to Interference and Noise Ratio (SINR) for particular channels/beams (known as a CQIs), see [0115+0114].  NOTE that the CQI/SINR for each particular channel/beam by each correspond to specific direction).
	Where Liu is silent to disclosing “wherein the controller is further configured to perform control to receive a signal in a specific direction for a predetermined time and determine whether or not there is an object in the specific direction, based on noise measured in the specific direction” (emphasis added).
	However secondary reference Majmundar discloses (with emphasis added):
If the mobile device 104 was/is connected to the TRP1 110 through a beam (e.g., beam 118) and the mobile device 104 moves physically or there is a signal blockage (the mobile device 104 may move for example if the beam is lost or low quality or low signal strength, Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ) and/or signal-to-interference noise ratio (SINR)), the mobile device 104 can detect and/or measure the change in signal level and then connect to TRP2 112 through a different beam (e.g., either beam 120 or beam 122). In various embodiments, signal blockage could be caused by an object (e.g., bus) moving to a location that blocks the beam between the TRP and the mobile device 104. The new, desired beam can have a stronger signal, for example, as measured by the mobile device 104, than the signal from the previous beam that is lost or undesirable. If the mobile device 104 connects to beam 120, there is still the same DU (e.g., DU1 106 as that which was used when the mobile device 104 was connected to beam 118). As such, there is no handover.  
	Therefore, in view of the cited teachings of Majmundar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu in order to use the SINR/CQI for CSI-RSs signal (on respective beams with different directions as previously addressed) to ‘determine whether or not there is an object in the specific direction, based on noise measured (SINRs/CQIs) in the specific direction’ as disclosed by Majmundar (paragraph [0037]) in order to improve signal reliability (and signal quality) at the terminal by changing .
Allowable Subject Matter
Claims 9 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231. The examiner can normally be reached Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAMES M PEREZ/Primary Examiner, Art Unit 2637